Case 8:16-cv-02862-SDM-TGW Document 103 Filed 10/15/19 Page 1 of 4 PageID 4170




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION




    THE IPE CLIP FASTENER COMPANY,
    LLC,

              Plaintiff/Counterclaim
              Defendant,

    v.                                                     Case No.: 8:16-cv-02862-SDM-TGW

    SIMPSON STRONG-TIE COMPANY,
    INC.,

              Defendant/Counterclaim
              Plaintiff.
                                                   /

                                 UNOPPPOSED MOTION FOR
                             EXTENSION OF CLOSE OF DISCOVERY

              Plaintiff/Counterclaim Defendant, The Ipe Clip Fastener Company, LLC (“Ipe Clip”),

    by and through its undersigned attorneys and pursuant to Rule 6(b) of the Federal Rules of

    Civil Procedure, moves for an enlargement of time to and including November 8, 2019, to

    complete fact discovery, and in support states as follows:

              1.     Fact discovery currently closes in this case on October 25, 2019. See Dkts. 70

    and 71.

              2.     The parties have been diligently working to complete fact discovery.

              3.     Plaintiff has three remaining depositions to take, including the Fed. R. Civ. P.

    30(b)(6) deposition of Defendant/Counterclaim Plaintiff, Simpson Strong-Tie Company, Inc.
Case 8:16-cv-02862-SDM-TGW Document 103 Filed 10/15/19 Page 2 of 4 PageID 4171




    (“Simpson”). Due to scheduling issues over the next few weeks, the parties have agreed to

    conduct those depositions on November 6 and 8, 2019.

            4.     So that all fact discovery may be completed within the discovery period in the

    event any issue arises that requires resolution by this Court, Ipe Clip requests that the close of

    fact discovery be briefly extended from October 25, 2019 to and including November 8,

    2019.

            5.     The requested enlargement of time will not impact any other deadline in this

    case. The pretrial conference in the case is not until April 7, 2020, and trial is currently set

    during the May 2020 trial term.

            6.     Counsel for Ipe Clip has conferred with counsel for Simpson, and Simpson

    does not oppose this enlargement of time.

            7.     Pursuant to Fed. R. Civ. P. 6(b), “[w]hen an act may or must be done within a

    specified time, the court may, for good cause, extend the time…with or without motion or

    notice if the court acts, or if a request is made, before the original time or its extension

    expires.”

            8.     Ipe Clip submits that the foregoing constitutes good cause for this Court to

    briefly extend the close of fact discovery as requested to and including November 8, 2019.




                                                    2
Case 8:16-cv-02862-SDM-TGW Document 103 Filed 10/15/19 Page 3 of 4 PageID 4172




           WHEREFORE, Ipe Clip requests that the Court grant an enlargement of time for the

    parties to complete fact discovery to and including November 8, 2019.

    Dated: October 15, 2019

                                                Respectfully submitted,


                                                /s/ J. Todd Timmerman
                                                J. Todd Timmerman
                                                Florida Bar No. 0956058
                                                ttimmerman@slk-law.com
                                                Mindi M. Richter
                                                Florida Bar No. 0044827
                                                mrichter@slk-law.com
                                                Jeffrey B. Fabian
                                                Florida Bar No. 0085868
                                                jfabian@sIk-law.com
                                                Shumaker, Loop & Kendrick, LLP
                                                101 East Kennedy Boulevard, Suite 2800
                                                Tampa, Florida 33602
                                                Telephone No.: (813) 229-7600
                                                Facsimile No.: (813) 229-1660

                                                Jennifer L. Friedman, Esq.
                                                Schröder, Joseph & Associates, LLP
                                                392 Pearl Street, Suite 301
                                                Buffalo, New York 14202
                                                Telephone No.: (716) 881-4900
                                                Facsimile No.: (716) 881-4909
                                                jfriedman@sjalegal.com

                                                Attorneys for Plaintiff, The Ipe Clip Fastener
                                                Company, LLC




                                                 3
Case 8:16-cv-02862-SDM-TGW Document 103 Filed 10/15/19 Page 4 of 4 PageID 4173




              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

           I HEREBY CERTIFY that I have conferred with counsel for Defendant in a good

    faith effort to resolve the issues raised by this Motion, and counsel for Defendant does not

    oppose the relief sought in this Motion.


                                                /s/ J. Todd Timmerman
                                                J. Todd Timmerman



                                  CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on October 15, 2019, I electronically filed the foregoing

    with the Clerk of Court using the CM/ECF system, which will send electronic filing to all

    counsel of record.


                                                /s/ J. Todd Timmerman
                                                Attorney




                                                 4
